Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is reminded that in response to the restriction requirement dated 4/22/2020, the applicant elected Species A – Figs. 2-20 with traverse in the reply filed 4/22/2020. Further, claims 25-34 and 39 were withdrawn.  Further, claims 35 and 42 depended from withdrawn claim 25 and therefore were also withdrawn.
Additionally, it is noted that amended claim 35 and new claims 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Fig. 49), there being no allowable generic or linking claim. Note that claim 43 appears to be drawn to Fig. 49, 4910 and therefore drawn to a separate species from that of the elected species. The applicant should ensure that all status identifiers are correct to avoid receiving a notice of non-compliant amendment. Therefore, all withdrawn claims should be properly identified as withdrawn in any future filing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 16-18, 20-22, 24, 36-38, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rigid” throughout the claims, including claim 16, is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “rigid” will be interpreted to mean any container with sides.
The recitation, “at least one bag placed in said rigid container interior storage space” (claim 16) is indefinite for reciting a step within the apparatus claim.  Apparatus claims are limited by structure and not method steps and therefore the present recitation is entirely unclear as to what structure is required.
The recitation, “said bag being packed with at least one piece of chilled goods” (claim 16) is indefinite for reciting a step within the apparatus claim.  Apparatus claims are limited by structure and not method steps and therefore the present recitation is entirely unclear as to what structure is required.
The recitation, “wherein the energy absorbent material is lowered to a predetermined temperature prior to transporting the chilled goods,” is indefinite for reciting a step in an apparatus claim.  There is no way to discern what structure is required by reciting a step of a process.
The term "bulk” in claim 16, p. 3, line 2 is a relative term which renders the claim indefinite.  It is unclear what would constitute providing the bags “in bulk”. The term "bulk" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “bulk” will be interpreted to be met by any bags that can be provided in a collapsed state.
 is a relative term which renders the claim indefinite.  The term "minimize(d)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination, any amount that is less than another may be considered minimized.
The term "bag wall side panels” in line 2 in claim 36 is a relative term which renders the claim indefinite.  The term "bag wall side panels" is not structurally different that the “bag wall” claimed in claim 16. Therefore, the “bag wall side panels” will be interpreted as ”a plurality of bag walls”.
In regard to claim 17, the recitation appears entirely redundant to the recitations of the claim 16 which already recites preventing air entry into the container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-22, 37, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,609,293), in view of Miller et al. (US 2010/0310195), and in further view of Andersen et al. (US 6,030,673).
Regarding claim 16, Wu discloses a rigid container (Fig. 12) for use in an air environment, the container (Fig. 12) comprising: 
a bottom wall (56); 
a plurality of side walls (54); wherein said rigid container (Fig. 12) has a rim providing an opening (formed by 55, Fig. 12); 
a lid (57) configured to cover said opening (formed by 5, Fig. 12) when the lid (57) is placed over the rim (55) so as to provide a closed state of the rigid container (shown in Fig. 12); and wherein the lid co-operates with the rim such that the rigid container in its closed state seals a rigid container interior storage space from the environment so as to prevent entry of air from the environment into the rigid container interior storage space (57, Col. 10 lines 15-20), wherein at least one selected from the group comprising (i) at least one of the walls (54) of the container (Fig. 12) and (ii) the lid (57), includes a layer of energy absorbent material (4) that comprises having a specific heat capacity (an inherent property of a material), wherein the energy absorbent material is lowered to a predetermined temperature prior to transporting the chilled goods (fully capable of being cooled before transporting); and wherein at least one selected from the group comprising (i) the walls (54) of the rigid container 
Wu does not explicitly at least one bag in said rigid container interior storage space; said bag having at least one piece of chilled goods therein; said chilled goods comprising at least one selected from the group consisting of (i) chilled non-frozen goods having an initial goods temperature of equal to or less than 8 degrees Centigrade and (ii) frozen goods having an initial goods temperature of equal to or less than 0 degrees Centigrade; and 
wherein said bag has a bag wall configured to enclose a bag interior storage space, said bag being a collapsible bag having (I) a collapsed bag state for enabling transportation of empty bags in bulk and (II) an expanded bag state such that the bag, in the expanded bag state, provides said bag interior storage space; said bag wall comprising: 
a biodegradable paper layer having a thermal conductivity of less than 0.2 W/(K*m), the biodegradable paper layer being shaped and configured to form the bag interior storage space to a volume between ten metric liters and 100 metric liters in the expanded bag state; 
a closable bag opening such that the bag in a closed expanded bag state seals the bag interior storage space from the environment so as to prevent entry of said air humidity into the bag interior storage space so as to prevent an occurrence of condensation on said chilled goods such that condensation process heating is prevented in the bag interior storage space when said rigid container is transported in an air atmosphere environment having an air temperature of equal to or greater than ten degrees Centigrade, 
Miller teaches a bag capable of holding chilled goods (para. 50) comprising at least one selected from the group consisting of (i) chilled non-frozen goods (para. 50) having an initial goods temperature (where any bag is capable of holding a good of any temperature and there is no structural limitation on the bag) of equal to or less than 8 degrees Centigrade and (ii) frozen goods having an initial goods temperature of equal to or less than 0 degrees Centigrade; and
wherein said bag (100) has a bag wall (102, as shown in Fig. 23) configured to enclose a bag interior storage space (within 112, para. 80), said bag (100) being a collapsible bag (shown in Fig. 10, para. 74) having (I) a collapsed bag state for enabling transportation of empty bags (shown in Fig. 10, para. 74) in bulk (shown in Fig. 10 in a collapsed state and therefore can be stored in bulk) and (II) an expanded bag state (Fig. 11, para. 82) such that the bag (100), in the expanded bag state (Fig. 10), provides said bag interior storage space (within 112, para. 80); said bag wall comprising: 
a biodegradable paper layer (made of Kraft paper which is necessarily a biodegradable paper layer, para. 80, 114) having a thermal conductivity of less than 0.2 W/(K*m) (where the invention is of Kraft paper therefore would meet this thermal conductivity limitation), the biodegradable paper layer (made of Kraft paper, 114) being shaped and configured to form the bag interior storage space; and 
a closable bag opening (via 104) such that the bag in a closed expanded bag state (as shown in Fig. 1) seals the bag interior storage space from the environment so as to 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the rigid container of Wu with having the bag, as detailed above, as taught by Miller for the purpose of providing improved storage and transportation of goods (Col. 2 lines 18-23 of Wu).  While Miller does not specify the exact dimensions of the bag, it would have been obvious to one of ordinary skill in the art to provide an interior of the bag to a volume between ten metric liters and 100 metric liters in the expanded bag state for the purpose of providing a sufficient size to hold the goods as well as size the bag to fit in the rigid container.
Wu does not appear to explicitly teach that the lid, includes a layer of energy absorbent material that comprises a phase change material that comprises having a specific heat capacity and a latent heat value and having a specific heat capacity of more than 1000 J/(kg *K), wherein the predetermined temperature being selected such that said phase change material is in a solid state.
Andersen teaches the energy absorbent material (filler 18, Col. 18 lines 59-65) that comprises a phase change material that comprises having a specific heat capacity (Col. 29 lines 48-53) and a latent heat value (inherent to a material that goes through a phase change, Col. 18. Lines 3-5) and is a phase change material (Col. 18 lines 3-5) that is material having a specific heat capacity of more than 1000 J/(kg *K) (Col. 29 lines 48-53, where the more preferred range 0.5J/(g*K) to 1.5J/(g*K), or 500 J/(kg*K) to 1,500J/(kg*K) is more than 1000J/kg*K), wherein the predetermined temperature being selected such that said phase change material is in a solid state (Col. 18 lines 3-5, where Fig. 1 illustrates the phase change 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the rigid container of Wu with the energy absorbent material that comprises a phase change material that comprises having a specific heat capacity and a latent heat value and is a phase change material that is material having a specific heat capacity of more than 1000 J/(kg *K), wherein the predetermined temperature being selected such that said phase change material is in a solid state, as taught by Andersen for the purpose of increasing the specific heat to increase the container’s insulating properties.
Regarding claims 20 and 21, Wu, as modified, discloses the energy absorbent material (filler 18, Col. 18 lines 59-65 of Andersen) is material having a specific heat capacity of more than 1000 J/(kg *K) (Col. 29 lines 48-53, where the more preferred range 0.5J/(g*K) to 1.5J/(g*K), or 500 J/(kg*K) to 1,500J/(kg*K) is more than 1000J/kg*K of Andersen), and at least one selected from the group comprising (i) at least one of the walls (54 of Wu) of the rigid container (Fig. 12) and (ii) the lid (57 of Wu), includes a water vapour impermeable layer (14 of Wu, Col. 10 lines 15-20, where if the container prevents air from entry it would necessarily prevent water vapour which is transported via air) so as prevent entry of air from the environment into the interior storage space (Col. 10 lines 15-20 of Wu).
Regarding claims 17, 18 and 22, Wu discloses said bottom wall (56) and said plurality of side walls (54) and said lid (57) are configured to reduce or prevent passage of air between the environment and the rigid container interior space (14, Col. 10 lines 15-20, where the container prevents air from entry) so as prevent entry of air from the environment into the interior storage space (Col. 10 lines 15-20); and wherein said lid 
Regarding claim 37, Wu, as modified by Miller, teaches said biodegradable paper layer (114, a property of Kraft paper) comprises a paper layer formed by the kraft process (p. 11 lines 25-26). 
Regarding claim 40, Wu does not specifically disclose the bag further comprises a bag closure device for closing the closable bag opening, said closure device comprising a first elongated closure element; and a second elongated closure element; wherein the first elongated closure element and the second elongated closure element are configured to mate with each other in the closed bag state.
However, Miller teaches the bag (100) further comprises a bag closure device (made up of 106, 108, 110, shown in Fig. 23) for closing the closable bag opening (as shown in Fig. 23C), said closure device (made up of 106, 108, 110) comprising a first elongated closure element (one of 110); and a second elongated closure element (the other of 110, as shown in Fig. 23); wherein the first elongated closure element (one of 110) and the second elongated closure element (the other of 110) are configured to mate with each other in the closed bag state (as shown in Fig. 23C).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the rigid container of Wu with having the bag, as detailed above, as taught by Miller for the purpose of providing a re-sealable closer (para. 80).  
Regarding claim 41, Wu, as modified, discloses wherein the bag (100 of Miller) further comprises a membrane (112) bonded (para. 80, where the material is a composite and therefore bonded together) to at least one side of said biodegradable paper layer (114, as . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,609,293), in view of Miller et al. (US 2010/0310195), Andersen et al. (US 6,030,673) and in further view of Grogan et al. (US 2006/0091139).
Wu discloses said rim (55) providing said opening (formed by 55) is provided opposite said bottom wall (56, as seen in Fig. 12); and wherein the plurality of side walls (54).
Wu does not disclose the plurality of side walls are arranged in a tapered manner so that the rigid container is wider at said rim than at said bottom wall.
Grogan teaches the plurality of sidewalls (16) are arranged in a tapered manner (para. 23) so that the rigid container is wider at said rim than at said bottom (see Figs. 4 and 5, para. 23).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the rigid container of Wu with having the plurality of side walls are arranged in a tapered manner so that the rigid container is wider at said rim than at said bottom wall, as taught by Grogan for the purpose of aesthetic appeal (para. 23).

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 5,609,293), in view of Miller et al. (US 2010/0310195), Andersen et al. (US 6,030,673) and in further view of Coderre et al. (US 2013/0022714).
Regarding claim 36, Wu does not disclose the entirety of the following: that said bag wall comprises bag wall side panels and a bag bottom panel, and wherein a bag rim portion of the bag wall side panels facing away from the bag bottom panel provides said closable bag opening.
However, Miller teaches said bag wall (102, as shown in Fig. 23) comprises bag wall side panels (side panels of 102), and wherein a bag rim portion (134) of the bag wall side panels (102) facing away from the bag bottom panel (as shown in Fig. 23C) provides said closable bag opening (as shown in Fig. 23C).
	Coderre teaches a bag bottom panel (24, Fig. 3).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the rigid container of Wu with having said bag wall comprises bag wall side panels and a bag bottom panel, and wherein a bag rim portion of the bag wall side panels facing away from the bag bottom panel provides said closable bag opening, as taught by Miller and Coderre for the purpose of providing a bag that is accessible to the interior through the opening and one that stands independently upright when in the open configuration.
	Regarding claim 38, Wu does not disclose said water vapor impermeable membrane comprises a biodegradable material.
Coderre teaches said water vapor impermeable membrane (112, para. 51, of Miller) is a biodegradable material (46, para. 30).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the rigid container of Wu with said water vapor impermeable membrane (112, para. 51, of Miller) is a biodegradable material, as taught by Coderre for the purpose of providing a fully recyclable bag (para. 7).
Response to Arguments
Applicant’s arguments dated 10/13/2020 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p. 14 para. 4 – p. 15 para. 3) that Wu, Miller and Andersen do not disclose “the energy absorbing material includes a phase change material having a specific heat capacity and a latency heat value.” While the Office action does not explicitly state that the material of Andersen (18) is a phase change material, almost all materials are a phase change material. In addition, one of ordinary skill in the art would clearly be able to recognize that the Andersen material cited is a phase change material (see Fig. 1 is a phase change diagram for the material 18 of Andersen). Additionally, specific heat capacity and latency heat value are inherent properties of materials and have been noted in the rejection above. Therefore, the argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763